DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a main body portion configured to cover a portion to be repaired; a securing portion configured to secure the main body portion; a resin supply portion configured to inject a resin into the closed space; an evacuate portion configured to evacuate air from the closed space; a pressurizing portion configured to pressurize the first contact portion; and a heating mechanism configured to heat the resin injected into the closed space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA et al. (JP 2006-187897 A; machine translation) in view of HUANG et al. (US 2019/0351624 A1).
With respect to claim 1, MARUYAMA et al. disclose a repair device that repairs a plate-shaped composite material formed by laminating fiber-reinforced resin sheets (composite material panel 1), the repair device comprising: a main body portion configured to cover a portion to be repaired that is formed in an end surface of the composite material such that a closed space is formed between the end surface and the main body portion (bagging film 10; the side that covers the void defect portion 2a/2); a securing portion configured secure the main body portion to the composite material (bagging film 10; two parallel sides that is connected with the side that covers the void defect portion 2a/2); and a resin supply portion configured to inject a resin into the closed space with a pressure (the resin inflow hole 12) (see figure 1).
Although MARUYAMA et al. disclose the bagging film 10 which is a flexible covering material is adapted, even when the composite material panel 1 has a complicated curved surface, the peripheral region of the communication hole  can be easily covered (paragraph 0034; machined translation), it is silent as to the repair device wherein the main body portion is formed of a rigid member.
HUANG et al. disclose a repair system for fixing a contoured surface of an FRP structure includes a flexible contact sheet that is fabricated from a thermally stable polymer, and has a textured contact surface that seats on the FRP structure and overlays the damaged area 16.  A rigid cover sheet 22, which may be fabricated from a metal material, a polymeric material and/or resin-impregnated fiber, has a complementary surface that conforms to the contoured surface of the FRP structure and covers the flexible contact sheet (abstract).
Note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight. Thus, the FRP structure and a flexible contact sheet being placed against the rigid cover sheet gives a little and/or no patentable weight in apparatus claim.  In other words, as long as a rigid cover 22 (the main body portion with the securing portion as claimed) is capable of receiving any suitable material (with or without flexible contact sheet being placed over the damaged composite structure), the claim limitation of the main body and the securing portion is satisfied in apparatus claims.
Also, note here that one ordinary skilled in the art would have readily appreciated to recognize that if the flexible covering material facilitates the contoured surfaces, one would have understood that it would have been suitable to use the rigid tool (covered sheet/bagging film) for non-contoured surface as an alternative sheet to cover the damaged part of the composite structure.
Further, note here that it is known to provide the rigid cover with complementary surfaces to the contoured surface as a covering material used in repair art as taught by HUANG et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the main body portion being flexible (bagging film 10 being flexible covering material) of MARUYAMA et al. with the cover sheet being rigid (complementary surface if need to cover the contoured surface) as taught by HUANG et al. as an alternative suitable covering material used to cover the defect of composite material (whether it is contoured and/or noncontoured) and/or when one wants to repair non-contoured surfaces in repair art.
With respect to claim 2, MARUYAMA et al. as modified by HUANG et al. disclose as discussed above with respect to claim 1.  Also, MARUYAMA et al. as modified by HUANG et al. disclose the repair device comprising an evacuate portion (vacuum cap/fitting 11; figure 1; MARUYAMA et al.) configured to evacuate air from the closed space to make the closed space vacuum (…air being discharged (evacuated) from the specific space using this suction device to reduce the pressure in the specific space to a predetermined vacuum pressure; paragraph 0031; MARUYAMA et al.).
With respect to claim 4, MARUYAMA et al. as modified by HUANG et al. disclose as discussed above with respect to claim 1.  Also, MARUYAMA et al. as modified by HUANG et al. disclose the repair device wherein the securing portion includes a first contact portion integrally provided with the main body portion and configured to be brought into surface contact with one surface that is a plate surface of the composite material on one side and a second contact portion integrally provided with the main body portion and configured to be brought into surface contact with the other surface of a plate surface of the composite material on the other side, the first contact portion is biased on a side of the one surface in a state in which the first contact portion is in contact with the one surface of the composite material, and the second contact portion is biased on a side of the other surface in a state in which the second contact portion is in contact with the other surface of the composite material (see figure 1 bagging film 10 having two parallel sides (securing portion including a first contact portion and a second contact portion) being integral with the side of bagging film that covers the defect portion; MARUYAMA et al.).
However, it is silent as to the device comprising a pressurizing portion configured to pressurize the first contact portion in a direction of the one surface of the composite material and pressurize the second contact portion in a direction of the other surface of the composite material as claimed.
HUANG et al. discloses as discussed with respect to claim 1 above.  Also, HUANG et al.  further discloses the repair system also includes a heating element 26 that lays against the rigid cover sheet 22 and applies heat to the contoured surface with a substantially uniform profile that is sufficient to soften/melt portions of the FRP structure neighboring the damaged area (abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating lamp 50 of MARUYAMA et al. as modified by HUANG et al. with the electric heating element 26 being stacked/contacted against the cover sheet 22 as taught by HUANG et al. as suitable alternative heating means to heat the damaged section of the composite structure.  Such heating means of MARUYAMA et al. as modified by HUANG et al. satisfies the claim limitation of pressurizing portion as claimed.
With respect to claim 5, MARUYAMA et al. as modified by HUANG et al. disclose as discussed above with respect to claim 1.  Also, MARUYAMA et al. as modified by HUANG et al. disclose the repair device wherein sealing members (sealant 20) are provided between the first contact portion and the one surface of the composite material and between the second contact portion and the other surface of the composite material (fig.1; MARUYAMA et al.).
With respect to claim 6, MARUYAMA et al. as modified by HUANG et al. disclose as discussed above with respect to claim 1.  Also, MARUYAMA et al. as modified by HUANG et al. disclose the repair device further comprising: a heating mechanism (heat lamp 50; paragraph 0031; figure 1; MARUYAMA et al.) configured to heat the resin injected into the closed space.
With respect to claim 7, MARUYAMA et al. disclose a composite material repair method for repairing a plate-shaped composite material 1 formed by laminating fiber reinforced resin sheet (…a panel made of a resin based composite material) such as fiber reinforced resin composite material; paragraph 0002), the method comprising: a covering process of covering a portion to be repaired that is formed in an end portion of the composite material with a main body portion such that a closed space is formed between the portion to be repaired and the main body portion (…the void defect portion 2 formed at the end of the composite material panel 1…the portion of the void defect portion 2 excluding the opening 2a is covered with a protective film for masking (paragraph 0017)…the peripheral region of the opening 2a formed in the composite material panel 1 is covered with the bagging film 10 a covering material; paragraph 0017; figure 1); a securing process of securing the main body portion to the composite material (…the sealant 20 is arranged around the covered portion, whereby the composite material panel 1 and the bagging film are formed; paragraph 17; figure 1); an injection process of injecting a resin into the closed space with a pressure after the covering process and the securing process (…a suction device is connected to the vacuum fitting 11 , air is discharged from the specific space (evacuation) using this suction device, and the pressure in the specific space is set to a predetermined vacuum pressure (vacuum pressure)….the resin 5 appropriately replenished in the resin inflow step…it ends when a predetermined impregnation time has elapsed after confirming that the peel ply 30 is wetted (paragraph 0022).
Although MARUYAMA et al. disclose the bagging film 10 (the main body portion as claimed) which is a flexible covering material is adapted, even when the composite material panel 1 has a complicated curved surface, the peripheral region of the communication hole  can be easily covered (paragraph 0034; machined translation), it is silent as to the repair device wherein the main body portion is formed of a rigid member.
HUANG et al. disclose a repair system for fixing a contoured surface of an FRP structure includes a flexible contact sheet that is fabricated from a thermally stable polymer, and has a textured contact surface that seats on the FRP structure and overlays the damaged area 16.  A rigid cover sheet 22, which may be fabricated from a metal material, a polymeric material and/or resin-impregnated fiber, has a complementary surface that conforms to the contoured surface of the FRP structure and covers the flexible contact sheet.  The repair system also includes a heating element 26 that lays against the rigid cover sheet 22 and applies heat to the contoured surface with a substantially uniform profile that is sufficient to soften/melt portions of the FRP structure neighboring the damaged area (abstract).
Note here that one ordinary skilled in the art would have readily appreciated to recognize that if the flexible covering material facilitates the contoured surfaces, one would have understood that it would have been suitable to use the rigid tool (covered sheet/bagging film) for non-contoured surface as an alternative sheet to cover the damaged part of the composite structure.
Also, note here that it is known to provide the rigid cover with complementary surfaces to the contoured surface as a covering material used in repair art as taught by HUANG et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the main body portion being flexible (bagging film 10 being flexible covering material) of MARUYAMA et al. with the cover sheet being rigid (complementary surface if need to cover the contoured surface) as taught by HUANG et al. as an alternative suitable covering material used to cover the defect of composite material (whether it is contoured and/or noncontoured) and/or when one wants to repair non-contoured surfaces in repair art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KANEMASU et al. (US 2011/0104534 A1) disclose composite material manufacturing device (title) comprises a bag film(3) (pressurizing portion as claimed); plate portion 7 (rigid main portion as claimed); the lateral portions (8) being attached onto the plate portion 7 (a securing portion as claimed);a resin injection tool 35 (a resin supply portion as claimed); a suction tool 32 (an evacuate portion as claimed); oven (heating mechanism).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
5/25/2022